Title: To James Madison from John Williams, 21 January 1822
From: Williams, John
To: Madison, James


                
                    D Sir
                    Senate Chamber Jany. 21st 1822.
                
                Enclosed I send you an argument in support of the claim of Massachusetts depending before Congress. This claim will be much pressed during the present Session. Present my respects to Mrs. Madison and accept for yourself assurances of my sinsere regard.
                
                    John Williams
                
            